Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, features of the independent claims. The cited art of Sakakibara et al. (US 2002/0056181), Sato et al. (US 2011/0225787), and Nagai et al. (US 2014/0188281) fail to reasonable disclose or suggest in combination features of the independent claims. Such features are “comparing the total remaining time of the correcting operation with a required operation time of the correcting operation, wherein the required operation time of the correcting operation is the elapsed time from the start to the end of a remaining operation included in the correcting operation, wherein the remaining operation includes the other one of the searching operation and the biting canceling operation”, and “interrupting the correcting operation and cancelling the remaining operation of the correcting operation before the total allowed time of the correcting operation elapses in a case where the total remaining time of the correcting operation is less than the required operation time of the correcting operation”. Additional cited art of Kato et al. (US 2004/0102862) discloses a search operation (i.e. correction operation) being performed (Para. [0033-0037]), and continued until completed, (Para. [0050]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664